Exhibit 10.5

AMENDED AND RESTATED

TAX ALLOCATION AGREEMENT OF

ALFA CORPORATION

AGREEMENT dated May 22, 2006 by and among Alfa Corporation, (“Parent”) and each
of its undersigned subsidiaries.

WITNESSETH

WHEREAS, the parties hereto are members of an affiliated group (“Affiliated
Group”) as defined in Section 1504(a); and

WHEREAS, such Affiliated Group will file a U.S. consolidated income tax return
for its taxable year ending December 31, 2006, and is required to file
consolidated tax returns for subsequent years; and

WHEREAS, such affiliated group desires to have its tax allocation agreement to
be consistent with the broad principles of FAS 109 and SSAP 10; and

WHEREAS, such affiliated group desires to elect, pursuant to Rev. Proc. 90-39,
to change its tax allocation method to the percentage method; and

WHEREAS, it is the intent and desire of the parties hereto that a new method be
established for allocating the consolidated tax liability of the Affiliated
group among its members, for reimbursing the Parent for payment of such tax
liability, and to provide for the allocation and payment of any refund arising
from a carryback of losses or tax credits from subsequent taxable years,

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto agree as follows;

 

  1. A U.S. consolidated income tax return shall be filed by the Parent for the
taxable year ending December 31, 2006, and for each subsequent taxable period in
respect of which this agreement is in effect and for which the Affiliated Group
is required or permitted to file a consolidated tax return. Each subsidiary
shall execute and file such consent, elections, and other documents that may be
required or appropriate for the proper filing of such returns.

 

  2a. The tax liability of the group shall be allocated to the several members
of the group on the basis of the percentage of the total tax which the tax of
such member if computed on a separate return would bear to the total amount of
the taxes for all members of the group so computed.

 

  2b. The tax liability of the group shall be apportioned under the percentage
method of Treas. Reg. Section 1.1502-33(d)(3). This percentage method allocates
tax liability based upon the absorption of tax attributes, without taking into
account the ability of any member to subsequently absorb its own tax attributes.



--------------------------------------------------------------------------------

  3. Payment of the consolidated tax liability for a taxable period shall
include the payment of estimated tax installments due for such taxable period,
and each subsidiary shall pay to the Parent its share of each payment within ten
days of receiving payment from the Parent, but in no event later than the due
date for each such payment. Any amounts paid by a subsidiary on account of a
separate return or separate estimated tax payments which are credited against
the consolidated tax subsidiary. Any overpayment of estimated tax should be
returned to the subsidiary.

 

  4. If the consolidated tax liability is adjusted for any taxable period,
whether by means of an amended return, claim for refund or after a tax audit by
the Internal Revenue Service, the liability of each member shall be recomputed
to give effect to such adjustments, and in the case of a refund, the Parent
shall make payment to each member for its share of the refund, determined in the
same manner as in paragraph 2 above, within ten days after the refund is
received by the Parent, and in the case of an increase in tax liability, each
member shall pay to the Parent its allocable share of such increased tax
liability, each member shall pay to the Parent its allocable share of such
increased tax liability within ten days after receiving notice of such liability
from the Parent.

 

  5. If, during a consolidated return period the Parent or any subsidiary
acquires or organizes another corporation that is required to be included in the
consolidated return, then such corporation shall join in and be bound by this
agreement.

 

  6. This agreement shall apply to the taxable year beginning, January 1, 2006,
and all subsequent taxable periods unless the Parent and the subsidiaries agree
to terminate the agreement. Notwithstanding such termination, this agreement
shall continue in effect with respect to any payment or refunds due for all
taxable periods prior to termination.

 

  7. This agreement shall be binding upon and insure to the benefit of any
successor, whether by statutory merger, acquisition of assets or otherwise, to
any of the parties hereto, to the same extent as if the successor had been an
original party to the agreement.

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their duly authorized representatives on May 22, 2006.

 

ATTEST:     ALFA CORPORATION By:   /S/ H. AL SCOTT    

By:

  /S/ JERRY A. NEWBY   Its Secretary       Its President



--------------------------------------------------------------------------------

ATTEST:

   

ALFA INSURANCE CORPORATION

By:   /S/ H. AL SCOTT    

By:

  /S/ JERRY A. NEWBY   Its Secretary       Its President

ATTEST:

   

ALFA GENERAL INSURANCE CORPORATION

By:   /S/ H. AL SCOTT    

By:

  /S/ JERRY A. NEWBY   Its Secretary       Its President

ATTEST:

   

ALFA FINANCIAL CORPORATION

By:   /S/ H. AL SCOTT    

By:

  /S/ JERRY A. NEWBY   Its Secretary       Its President

ATTEST:

   

ALFA AGENCY GEORGIA, INC.

By:   /S/ H. AL SCOTT    

By:

  /S/ JERRY A. NEWBY   Its Secretary       Its President

ATTEST:

   

ALFA AGENCY MISSISSIPPI, INC.

By:   /S/ H. AL SCOTT    

By:

  /S/ JERRY A. NEWBY   Its Secretary       Its President

ATTEST:

   

ALFA BENEFITS CORPORATION

By:   /S/ H. AL SCOTT    

By:

  /S/ JERRY A. NEWBY   Its Secretary       Its President

ATTEST:

   

ALFA LIFE INSURANCE CORPORATION

By:   /S/ H. AL SCOTT    

By:

  /S/ JERRY A. NEWBY   Its Secretary       Its President



--------------------------------------------------------------------------------

ATTEST:

   

ALFA VISION INSURANCE CORPORATION

By:   /S/ H. AL SCOTT    

By:

  /S/ JERRY A. NEWBY   Its Secretary       Its President

ATTEST:

   

ALFA VISION INSURANCE GROUP, LLC

By:   /S/ DAVID L. TETZLAFF    

By:

  /S/ JOHN C. RUSSELL   Its Secretary       Its President